DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed August 25, 2021.
In view of the Amendments to the Claims filed August 25, 2021, the rejections of claims 1-9 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action August 25, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 6, and 8-11 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 11 requires an adhesion of 2.5 to 3.2 N when the amount of the second metal oxide is 0.2 to 0.4 wt% (see claim 10) and when the amount of the first metal oxide is 0.1 to 0.3 wt% (see claim 1).
The specification, as originally filed, does not evidence applicant had in possession an invention including the amount of the first metal oxide is 0.1 to 0.3 wt%, the amount of the second metal oxide is 0.2 to 0.4 wt%, and the adhesion of 2.5 to 3.2 N.
The specification teaches an adhesion of 2.5, 2.8, and 3.2 N when the amount of the second metal oxide is 0.2 to 0.4 wt% but only when the amount of the first metal oxide is 0.1 wt% (see Table 1). 
The specification does not teach the claimed adhesion when the amount of the first metal oxide is 0.1 to 0.3 wt%. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Schulz et al. (U.S. Pub. No. 2018/0076343 A1) in view of Lee et al. (KR 10-2014-0012225).
With regard to claims 1, 6, and 10, Schulz et al. discloses an electroconductive paste for a solar cell electrode, the electroconductive paste comprising:
a metal powder (see Abstract teaching “Ag particles”);
a glass frit (see [0065] teaching “glass frit”);
a metal oxide (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bu, Te, Nb, Ta, Cr, Mo, W”);
an organic binder (see [0116-0117] teaching various organic binders); and
a solvent (see [0110-0111] teaching “one or more solvents”), wherein the metal oxide comprises
a first metal oxide, an oxide of tungsten (W) (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bu, Te, 
a second metal oxide, an oxide of antimony (Sb) (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bu, Te, Nb, Ta, Cr, Mo, W” and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected an oxide of Sb as the “one or more” metal oxides because Schulz et al. teaches an oxide of Sb as an appropriate metal oxide for the electroconductive paste which can have one or more metal oxides).

Schulz et al. does not teach wherein a weight ratio of the first metal oxide to the second metal oxide is 1:1 to 5 and wherein with respect to the total weight of the electroconductive paste, an amount of the first metal oxide if 0.1 to 0.3 wt% and an amount of the second metal oxide is 0.2 to 0.4 wt%.
However, the weigh percent of the particular metal oxide in the electroconductive paste is a result effective variable directly affecting the adhesion strength of the electrode (see [0045] of Lee et al.).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the weight percent of the cited first metal oxide and optimized the weight percent of the cited second metal oxide in the paste of Schulz et 
With regard to claim 8, independent claim 1 is obvious over Schulz et al. in view of Lee et al. under 35 U.S.C. 103 as discussed above. Schulz et al. teaches wherein
with respect to a total weight of the electroconductive paste, the amount of the glass frit is 2.5 to 3.1 wt% (see [0076] teaching “about 0.1 to about 6 wt.%” which is cited to read on the claimed “2.5 to 3.1 wt% “ because it includes values within the claimed range of 2.5 to 3.1).
With regard to claim 9, independent claim 1 is obvious over Schulz et al. in view of Lee et al. under 35 U.S.C. 103 as discussed above. Schulz et al. teaches a solar cell, comprising:
a front electrode on a substrate (103 depicted in Fig. 1 as on substrate 101); and
a back electrode under the substrate (104 depicted in Fig. 1 as under substrate 101), wherein
the front electrode is produced by applying the electroconductive paste of claim 1, followed by drying and firing (see [0132-0135]).
With regard to claim 11, dependent claim 10 is obvious over Schulz et al. in view of Lee et al. under 35 U.S.C. 103 as discussed above. Schulz et al., as modified by Lee et al. above, is cited to read on the limitations of claim 11 because the cited electroconductive paste includes all of the claimed structural elements of claim 1 and . 

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references show the weight percent of a tungsten oxide as a result effective variable. However, this argument is not persuasive. 
Lee et al. is cited to teach the amount of a particular metal oxide in an electroconductive paste is a result effective variable directly affecting the adhesion strength of the electrode (see [0045]).
A person having ordinary skill in the art would not understand the teaching of Lee et al. to be exclusively limited to antimony oxide and it is conventional understanding in the art that the amount of a particular metal oxide in an electroconductive paste would directly affecting the adhesion strength of the electrode. Furthermore, Schulz already recognizes the amount of metal oxide also directly affects cell efficiency and open circuit voltage (see [0073]). 
Applicant argues in the response that the claimed range of 0.1 to 0.4 wt % of antimony oxide is a critical range. However, this argument is not persuasive.
Initially, the data from Table 1 is not commensurate with the scope of claim 1. Claim 1 requires 0.1 to 0.3 wt% of tungsten oxide, the data from Table 1 only shows 0.1 wt% of tungsten oxide. 
Additionally, Lee et al. teaches adding an amount of antimony oxide in an amount of 0.001 to 1% weight (see [0010]) which encompasses the claimed range of 0.1 to 0.4 wt % of antimony oxide.
Applicant argues in the response that none of the references show a weight ratio of two different metal oxides as result effective. However, this argument is not persuasive.
Schulz teaches using two or more different metal oxides, which necessarily includes a weight ratio between two different metal oxides. Lee et al. teaches the amount of a particular metal oxide directly affects the adhesion strength of the electrode. Varying a particular metal oxide necessarily varies the ratio between two or more different metal oxides in the paste of Schulz.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 16, 2021